Case 7:20-cv-02247-VB-LMS Document15 Filed 06/22/20 Page 1 of 2

 

 

 
  
  

 

 

 

 

USDCSDNY  —~—~*«Y|
DOCUMENT
ELECPFRONICALLY FILED
DOC # a
UNITED STATES DISTRICT COURT DATE FIL: 6/27 [Zo2-
SOUTHERN DISTRICT OF NEW YORK pee re Ae
penne neem ene ee nee nee cece nee eeeenneneeene nee x
CERIOUS McCRAY, ;
Petitioner,
ORDER
V.
20 CV 2247 (VB) (LMS)
ADRIAN H. ANDERSON,
Sheriff of Dutchess County Jail, :
Respondent. :
aase5 — - eee KX

 

Petitioner, who is proceeding pro se and in forma pauperis, commenced this action on
March 21, 2020, by filing a petition for a writ of habeas corpus. (Doc. #2). By Order dated
April 14, 2020, the Court instructed the Clerk of Court to serve respondent with the petition and
ordered respondent to answer the petition within sixty days. (Doc. #5).

Sixty days from the date of the Court’s April 14 Order was June 15, 2020 (accounting for
the fact that the sixtieth day fell on a Saturday). On June 11, 2020, respondent timely answered
the petition, and served petitioner by mail with the answer and supporting papers. (See Docs.
#H#9—11).

On June 18, 2020, the Court received from petitioner a motion for default judgment and a
motion for a hearing on default judgment, both dated June 14, 2020 (which was prior to the
expiration of the sixty days). (Docs. ##12-13). In his motion for default judgment, petitioner
claims respondent “has not appeared in this action.” (Doc. #12). However, respondent clearly
has appeared in this action and timely answered the petition. It seems petitioner submitted his
motions prior to receiving by mail respondent’s answer to the petition.

Accordingly, petitioner’s motions for default judgment and for a hearing are DENIED as
entirely without merit.

Petitioner is reminded that he may file and serve reply papers, if any, within thirty days
from the date he was served with respondent’s answer. (See Doc. #5). Accordingly, petitioner’s
reply, if any, must be filed and served by July 13, 2020.

This case remains referred to the magistrate judge for consideration of petitioner’s habeas
corpus petition.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
Case 7:20-cv-02247-VB-LMS Document15 Filed 06/22/20 Page 2 of 2

Chambers will mail a copy of this Order to petitioner at the address on the docket.
The Clerk is instructed to terminate the motions. (Docs. ##12, 13).

Dated: June 22, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
